Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 10, 2015

                                      No. 04-15-00643-CV

     Sandra GALVAN, Individually and as Next Friend of Valerie Rubio, Minor and Maria
                              Zempoaltcalt, Individually,
                                      Appellants

                                                v.

                                       Rosalva GARCIA,
                                           Appellee

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-14-307
                          Honorable Jose Luis Garza, Judge Presiding

                                         ORDER
        On November 23, 2015, the court reporter responsible for preparing the reporter’s record
in this appeal filed a notification of late record stating the appellant had failed to pay or make
arrangements to pay the reporter’s fee for preparing the record and appellant is not entitled to
appeal without paying the fee. On November 24, 2015, we ordered appellant to provide proof
that the reporter’s fee had been paid or arrangements had been made to pay the reporter’s fee.
On November 24, 2015, appellant filed a letter attaching email correspondence between
appellant’s attorney and the court reporter regarding arrangements to pay the reporter’s fee. It is
therefore ORDERED that the reporter’s record be filed in this appeal no later than January 4,
2016.

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court